DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 9/20/2022 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection between first loading spaces, the first picking space, the first replenishment space, the first horizontal moving apparatus(es), the first drive apparatus, and the first vertical moving apparatus(es) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that first loading spaces in a same shelf layer are connected in a horizontal direction and first loading spaces in different shelf layers are connected in a vertical direction, but the disclosure does not sufficiently describe or show how the first loading spaces are connected.
Claims 4-7 recite a first horizontal moving apparatus, a first drive apparatus, and first vertical moving apparatuses, which are not sufficiently described or shown in the disclosure.  Paragraph [0071] states that the driving apparatus may be an electrically or hydraulically driven push rod, and a pushing surface of the push rod may be in contact with the storage object, to push the object to move; but it is not clear how the push rod would be implemented into the three-dimensional matrix of first loading spaces shown in fig. 1.  Paragraph [0072] states that the first drive apparatus may have a drive motor and wheels, the wheels are driven by the motor, and the first drive apparatus may drive the storage object to move; but it is not clear how the drive motor and wheels would be implemented into the three-dimensional matrix of first loading spaces shown in fig. 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the two adjacent storage object channels” which lacks proper antecedent basis in the claims.
Claim 6 recites “a storage objects” which does not agree in number.  It is not clear how many storage objects are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingram-Tedd et al. (US 11,377,309 B2), hereafter referred to as Ingram-Tedd.
Consider claim 1.  Ingram-Tedd teaches a warehouse, comprising:  a multilayer shelf that comprises a plurality of shelf layers for storing a plurality of storage objects (see figs. 11 and 17), wherein:  each shelf layer is divided into a plurality of first loading spaces (40) for storing the storage objects; one or more of the first loading spaces that are in a same shelf layer of the multilayer shelf are connected in a horizontal direction (via 51, 56, and 57; see figs. 13-17); one or more of the first loading spaces that are in different shelf layers of the multilayer shelf are connected in a vertical direction (via 51, 56, and 57; see figs. 13-17); the plurality of first loading spaces of the multilayer shelf forms a plurality of parallel storage object channels, the plurality of parallel storage object channels forming a plurality of storage object circulation channels, wherein:  each of the storage object circulation channels comprises two storage object channels of the plurality of parallel storage object channels (rows and columns shown in the matrix of fig. 17), and first loading spaces at each end of the two storage object channels are connected such that the two storage object channels are joined to form the storage object circulation channel (horizontal or vertical circuit in matrix of fig. 17); each of the plurality of storage object circulation channels comprises at least one first picking space (one of the corner spaces 40); and the plurality of storage object circulation channels allow the storage objects to move in the storage object circulation channels (via 51, 56, and 57).  Ingram-Tedd’s warehouse is capable of performing the recited functional language:  conveyance directions of the two adjacent storage object channels are opposite.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 2.  Ingram-Tedd teaches that each of the storage object circulation channels further comprises at least one first replenishment space (another of the corner spaces 40).
Consider claim 3.  Ingram-Tedd teaches that at least one of the plurality of storage object circulation channels comprises:  two horizontal storage object channels arranged horizontally on a same shelf layer of the multilayer shelf; two horizontal storage object channels arranged vertically on two shelf layers of the multilayer shelf; or two vertical storage object channels (any of the two rows or two columns in fig. 17).
Consider claim 4.  Ingram-Tedd teaches that at least one of the plurality of storage object circulation channels comprises two horizontal storage object channels arranged horizontally on a same shelf layer of the multilayer shelf (two rows on the same level of the matrix of fig. 17), and each of the two horizontal storage object channels comprises a first horizontal moving apparatus (51, 56, and 57), the first horizontal moving apparatus being configured to drive a storage object to move between adjacent first loading spaces in the horizontal direction.
Consider claim 5.  Ingram-Tedd teaches that a bottom of each of the plurality of storage objects is provided with a first drive apparatus (52) configured to drive the storage object to move.
Consider claim 6.  Ingram-Tedd teaches that at least one of the plurality of storage object circulation channels comprises two horizontal storage object channels arranged vertically on two shelf layers of the multilayer shelf (two rows on adjacent levels of the matrix of fig. 17), each of the two horizontal storage object channels comprises a first horizontal moving apparatus (51, 56, and 57), the first horizontal moving apparatus being configured to drive a storage objects to move between adjacent first loading spaces in the horizontal direction; and first loading spaces (at sides of the matrix of fig. 17) at two ends of each horizontal storage object channel are provided with first vertical moving apparatuses (51, 56, and 57), each of the first vertical moving apparatuses being configured to drive a storage object to move between adjacent first loading spaces in the vertical direction.
Consider claim 7.  Ingram-Tedd teaches that at least one of the plurality of storage object circulation channels comprises two vertical storage object channels (columns of the matrix of fig. 17); each of the two vertical storage object channels comprises a first vertical moving apparatus (51, 56, and 57), the first vertical moving apparatus being configured to drive a storage object to move between adjacent first loading spaces in the vertical direction; and first loading spaces at two ends of each vertical storage object channel are provided with first horizontal moving apparatuses (at top and bottom of the matrix of fig. 17), each of the first horizontal moving apparatuses being configured to drive a storage object to move between adjacent first loading spaces in the horizontal direction.
Consider claim 8.  Ingram-Tedd teaches that for each of the storage object circulation channels:  a first loading space at an end of one of the two storage object channels is the first picking space or the first replenishment space (one of the spaces 40 at outer ends of the matrix in fig. 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various warehouses having multiple shelf layers and storage objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652